EXHIBIT 10.1
ARCADIA RESOURCES, INC.
BOARD OF DIRECTOR COMPENSATION
FOR OCTOBER 1, 2008 TO SEPTEMBER 30, 2009
Approved on November 5, 2008

         
Annual Board Retainer (Per Director):
  $ 25,000  
Board Meeting Fee (Per Director Per Meeting)
  $ 1,500  
Annual Committee Chair Retainers:
       
— Audit Committee Chair
  $ 15,000  
— Compensation Committee Chair
  $ 10,000  
— Nominating & Governance Committee Chair
  $ 10,000  
Annual Audit Committee Member Retainer (Per Member):
  $ 5,000  
Committee Meeting Fee (Per Director Per Meeting)
  $ 1,000  
Compensation for Meetings on Special Matters (One Time Payment Per Director)
  $ 5,000  
Reimbursement for Travel Expenses:
  As Incurred  

     The above-referenced compensation arrangements are for outside non-employed
directors only. The total annual fee for Board and Committee meeting attendance
may be lower or higher for certain Board members depending on committee
assignments.

  •   Forty percent (40%) of the compensation will be payable in options to
purchase shares of the Company’s common stock, with the number of options to be
granted determined by the Black-Sholes or other modeling technique. Options will
vest quarterly and are subject to forfeiture per existing director compensation
agreements.     •   Sixty percent (60%) of the compensation will be payable in
cash. The cash will be paid in two equal installments on March 31, 2009 and
September 30, 2009.

 